Case: 14-50309      Document: 00512889165         Page: 1    Date Filed: 01/05/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-50309
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          January 5, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

EZEQUIEL GARCIA-GARCIA, also known as Ezequiel Chuck Garcia,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:13-CR-2643-1


Before DAVIS, CLEMENT and COSTA, Circuit Judges.
PER CURIAM: *
       Ezequiel Garcia-Garcia (Garcia) appeals the 18-month within-guidelines
sentence he received following his guilty plea conviction for illegal reentry, in
violation of 8 U.S.C. § 1326. For the first time on appeal, Garcia challenges
the substantive reasonableness of his sentence, urging that it is greater than
necessary to achieve the sentencing goals of 18 U.S.C. § 3553(a). He maintains
that the presumption of reasonableness should not apply because U.S.S.G.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50309     Document: 00512889165        Page: 2   Date Filed: 01/05/2015


                                  No. 14-50309

§ 2L1.2 is not supported by empirical data, acknowledging that the argument
is foreclosed by United States v. Mondragon-Santiago, 564 F.3d 357, 366-67
(5th Cir. 2009).
      Although Garcia concedes that this court applies plain error review when
a defendant fails to object to the reasonableness of the sentence in the district
court, he nevertheless contends that the proper standard of review is abuse of
discretion. Because he did not raise his challenge to the reasonableness of his
sentence in the district court, review is limited to plain error. See United States
v. Peltier, 505 F.3d 389, 391-92 (5th Cir. 2007).
      Garcia has not demonstrated any plain error in connection with his
sentence. The district court considered his mitigation arguments, concluding
that a sentence at the low end of the applicable guidelines range was sufficient,
but not greater than necessary, to satisfy the sentencing goals set forth in
§ 3553(a). Garcia has not shown that the district court failed to give proper
weight to any particular § 3553(a) factor or that his sentence represents a
“clear error of judgment in balancing sentencing factors.” United States v.
Cooks, 589 F.3d 173, 186 (5th Cir. 2009). To the extent that he seeks to have
this court reweigh the § 3553(a) factors, this court will not do so. See Gall v.
United States, 552 U.S. 38, 51 (2007). Garcia’s arguments that § 2L1.2 lacks
an empirical basis and that he returned primarily because he has lived in the
United States for almost all of his life are insufficient to rebut the presumption
of reasonableness. See United States v. Gomez-Herrera, 523 F.3d 554, 565-66
(5th Cir. 2008).
      AFFIRMED.




                                        2